Citation Nr: 1538280	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to special monthly compensation (SMC), based on the need for the regular aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, from December 1970 to May 1972, and from December 1990 to December 1991; and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the National Guard, including a period of ACDUTRA in April 1978.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision that denied entitlement to SMC based on the Veteran's need for regular A&A.  In May 2012, the Veteran testified during a video conference hearing before the undersigned. 

In July 2012, the Board remanded the matters for additional development.  By a decision dated in November 2012, the Board denied the Veteran's claim for entitlement to SMC based on A&A. The Veteran appealed the Board's December 2012 decision to the Court of Appeals for Veterans Claims (the Court). The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's portion of the Board's decision finding that the Veteran is not entitled to SMC, based on A&A.  In an October 2013 Order, the Court endorsed the JMR and vacated that portion of the November 2012 Board decision denying entitlement to SMC, based on A&A.  The Veteran's claim returned to the Board for compliance with the instructions in the October 2013 Court-adopted JMR, and was again remanded in March 2014.  As such, this claim now returns again to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The prior remand requested that the Veteran be provided with an additional fee-based or VA medical examination in order to obtain an opinion as to whether the Veteran was in need of regular aid and attendance.  That examination was conducted in August 2014, and found the Veteran was able to perform most activities of daily living, and was able to feed and shave himself, although he needed assistance with bathing, and was able to leave home 2-3 times a week to drive himself to physical therapy appointments and for shopping, and was able to manage his finances.

However, since that time, new evidence has been received which may indicate an increase, or at least, significant change, in severity of the Veteran's service connected conditions.  Specifically noted is a statement from a private physician, Dr. Yaedgar, dated May 2015, which was submitted with the Veteran's representative's August 2015 informal hearing presentation.  That private physician appeared to state that the Veteran was now unable to leave the house by himself, unable to feed himself, unable to manage his finances, and generally unable to attend to any activities of daily living.  Interestingly, the initial statement from this physician indicated that the Veteran would need assistance from May 2015 to November 2015.  An addendum to this opinion agreed with a typewritten statement that the Veteran was unable to perform routine activities of daily living without the assistance of another person since 1995; however, the physician did add a statement to this opinion, indicating that the Veteran had only been under her care since April 2014 to the present, and not since 1995.

In reviewing the medical evidence of record, the only medical record in the Veteran's claims file from this physician is dated April 2014, and appears to be a consent form for lumbar surgery.

It appears that the Veteran underwent back surgery in either late April 2014, or early May 2014, which was conducted or supervised by this private physician.  It is unclear if the initial time period for which this physician indicated the Veteran would need assistance May 2015 to November 2015 is a projected recovery time for this back surgery or a general finding of the Veteran requiring future permanent Aid and Assistance.  

Regardless of the lack of clarity as to this opinion, it does clearly indicate that one of the Veteran's service connected disabilities, a low back strain, has likely undergone a change in severity since his last VA examination in April 2014.  Outstanding records should be available from this private physician, which should be relevant to the Veteran's claim, and in addition, the Board finds that the Veteran should be provided with another examination regarding his need for aid and attendance, as the Veteran's surgery on his back has likely resulted in a manifest change in the severity of his disability, either temporarily or permanently.  As such, the Board has no choice but to remand this claim in order that the Veteran may be provided with a further VA examination that adequately portrays his current requirement for aid and attendance.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail.  However, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records (either private and/or through VA) and associate them with the claims file.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the claims file.  On remand, the RO should specifically obtain any available records from Dr. Yaedgar, for the Veteran's apparent April or May 2014 back surgery, and any subsequent treatment records available from her.
 
 2. After the above relevant evidence has been associated with the Veteran's claims file, schedule the Veteran for an examination to determine whether he meets the requirements for SMC based on the need for regular aid and attendance.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

The examination must take into account all of the Veteran's disabilities.  The examination report must contain sufficient information to determine whether he is in need of regular aid and attendance, that is, whether he is helpless or so nearly helpless as to require the regular aid and attendance of another person.  The examiner must discuss the rationale for all opinions given.  In addition, the examiner must comment on the opinions offered by Dr. Yaedgar in providing her opinions.
 
 3. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




